UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-53601 BRAIN TREE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) UTAH 87-0496850 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1390 South 1100 East # 204, Salt Lake City, Utah84105-2463 (Address of principal executive offices) (801) 938-5598 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer □ Accelerated filer □ Non-accelerated filer □ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of May 9, 2011 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION 3 Item 1.Financial Statements Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk 12 Item 4(T). Controls and Procedures 12 PART II—OTHER INFORMATION Item 1.Legal Proceedings 12 Item 1A.Risk Factors 13 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults Upon Senior Securities 13 Item 4.Submission of Matters to a Vote of Securities Holders 13 Item 5.Other Information 13 Item 6. Exhibits 13 Signatures 14 - 2 - PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited balance sheets of Brain Tree International, Inc. at March 31, 2011 and June 30, 2010 (audited), related unaudited statements of operations, stockholders' equity (deficit) and cash flows for the nine months ended March 31, 2011 and 2010 and the period July 26, 1983 (date of inception) to March 31, 2011, have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the period ended March 31, 2011, are not necessarily indicative of the results that can be expected for the fiscal year ending June 30, 2011 or any other subsequent period. - 3 - BRAIN TREE INTERNATIONAL, INC. Development Stage Company Balance Sheets March 31, 2011 and June 30, 2010 (Unaudited) Mar 31, Jun 30, ASSETS CURRENT ASSETS Cash $ $ Total Current Assets $ $ PATENTS PENDING-net $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Note Payable-related party $ $ Accrued interest payable $ $ Accounts Payable $ $ Total Current Liabilities $ $ STOCKHOLDERS' DEFICIENCY Preferred stock 3,000,000 shares authorized at $.001 par value; none outstanding - - Common stock 47,000,000 shares authorized at $.001 par value; 35,031,558 shares issued and outstanding $ $ Capital in excess of par value $ $ Accumulated deficit during development stage $ ) $ ) Total Stockholders' Deficiency $ ) $ ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these financial statements. - 4 - BRAIN TREE INTERNATIONAL, INC. Development Stage Company STATEMENT OF OPERATIONS - unaudited For the Three and Nine Months Ended March 31, 2011 and 2010 and the Period July 26, 1983 (date of inception) to March 31, 2011 Three Months Nine Months Mar 31, Mar 31, Mar 31, Mar 31 July 26, 1983 to Mar 31, 2011 REVENUES $
